DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on June 23, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “a data collection device”, in first line of the claims is indefinite, because it is unclear whether the limitations are referring to same data collection device recited in first line of claim 1 or to a different data collection device.  In addition, the limitation “the drug delivery device”, in second and third lines of the claim 2 is indefinite, because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the drug delivery device” for a first time without previously reciting the term in the claim or in a claim from which claim 2 depends, which even further creates lack of clarity in regard to exactly what drug delivery device is being referred to.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “an identifier”, in eleventh line of the claim is indefinite, because it is unclear whether the limitation is referring to same identifier recited in sixth and seventh lines of claim 8 or to a different identifier.  Accordingly, any claims dependent on claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.  In addition, claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitations “a system”, in first line of the claims are indefinite, because it is unclear whether the limitations are referring to same system recited in first line of claim 8 or to a different system.  In addition, the limitation “the drug delivery device”, in second and third lines of the claim 10 is indefinite, because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the drug delivery device” for a first time without previously reciting the term in the claim or in a claim from which claim 10 depends, which even further creates lack of clarity in regard to exactly what drug delivery device is being referred to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al., U.S. Patent Application Publication 2016/0235925 A1 (hereinafter Kuhn).
Regarding claim 1, Kuhn teaches a data collection device (100 and 200 FIGS. 1-4, paragraph[0041] of Kuhn teaches with reference to FIG. 2, a supplemental device 200 may be releasably attached to an injection device 100 (such as the one heretofore described) for the purpose of recording information related to a condition and/or use of the injection device 100; and in particular, the supplemental device 200 may be used to record and store dose history information (for example when particular injections occurred and how much insulin was ejected during each such injection) in an internal memory, and See also at least paragraph[0065] of Kuhn (i.e., Kuhn teaches an injection device integrated with a supplemental device in a same apparatus)) comprising:
an attachment assembly for attaching the data collection device to a dose setting dial of a medicament administration device (102, 114, 104 FIGS. 1-4, paragraph[0038] of Kuhn teaches turning the dosage knob 114 causes a mechanical click sound to provide acoustic feedback to a user; the numbers displayed in dosage window 116 are printed on a sleeve 118 (see FIG. 4) that is contained in housing 102 and mechanically interacts with a piston within the insulin container 104; when needle 106 is stuck into a skin portion of a patient, and then injection button 120 is pushed, the insulin dose displayed in display window 116 is ejected from injection device 100; when the needle 106 of injection device 100 remains for a certain time in the skin portion after the injection button 120 is pushed, a high percentage of the dose is actually injected into the patient's body; and ejection of the insulin dose also causes a mechanical click sound, which is however different from the sounds produced when using dosage knob 114, and See also at least paragraphs[0036]-[0037], [0039] and [0041]-[0042] of Kuhn (i.e., Kuhn teaches a housing of an injection device connecting a supplemental device via a matting unit to a knob that selects an insulin dose to be ejected from an insulin container of the injection device and further teaches a sleeve that mechanically interacts with a piston within the insulin container)); and 
a sensor configured to detected detect an identifier provided on a surface of an internal component of the medicament administration device, wherein the sensor comprises an ultrasound sensor configured to detect a geometric identifier formed on the surface of the internal component of the medicament administration device (216 FIGS. 1-3, paragraph[0054] of Kuhn teaches since the last-dose nut within a Solostar™ type injection device is close to the device's outer surface, there are a variety of ways in which to sense its position; for instance a secondary sensor 216 used to sense the position of such a last-dose nut may comprise an acoustic sensor (such as an ultrasound sensor or a sonar detector); alternatively, if the last-dose nut is formed of metal (or metal compounds) the secondary sensor 216 may comprise a metal detector, thereby allowing for electromagnetic determination of such a last-dose nut’s position; and furthermore, the injection device 100 may be provided with a window through which the last-dose nut is visible, thereby enabling the secondary sensor 216 to comprise an optical sensor, and See also at least paragraphs[0037], [0042], [0052]-[0053], and [0055]-[0068] of Kuhn (i.e., Kuhn teaches a sensor that include and ultrasound sensor and optical sensor, along a side of the housing that is adjacent to the knob, for detecting movement and position of a part (e.g., a last-dose nut) within the injection device that moves when medicament is being ejected)).
Regarding claim 2, Kuhn teaches a data collection device according to claim 1, wherein the sensor is supported on a side of the data collection device which abuts the dose setting dial of the drug delivery device (FIGS. 1-4, paragraph[0054] of Kuhn teaches since the last-dose nut within a Solostar™ type injection device is close to the device's outer surface, there are a variety of ways in which to sense its position; for instance a secondary sensor 216 used to sense the position of such a last-doe nut may comprise an acoustic sensor (such as an ultrasound sensor or a sonar detector); alternatively, if the last-dose nut is formed of metal (or metal compounds) the secondary sensor 216 may comprise a metal detector, thereby allowing for electromagnetic determination of such a last-dose nut’s position; and furthermore, the injection device 100 may be provided with a window through which the last-dose nut is visible, thereby enabling the secondary sensor 216 to comprise an optical sensor, and See also at least paragraphs[0037], [0042], [0052]-[0053], and [0055]-[0068] of Kuhn (i.e., Kuhn teaches the ultrasound sensor, along a side of the housing that is adjacent to the knob, for detecting movement and position of a part (e.g., a last-dose nut) within the injection device that moves when medicament is being ejected)).
Regarding claim 4, Kuhn teaches a data collection device according to any of claims 1 to 3 claim 1, wherein the data collection device further comprises a processor arrangement configured to receive signals from the sensor and to determine an identity of a medicament delivered from the medicament administration device based on the detected identifier that is detected (FIGS. 1-4, paragraph[0063] of Kuhn teaches in some embodiments the secondary sensor 216 may be configured such that the last-dose nut of an injection device 100 shifts a distance below the limits of detection of the secondary sensor 216, when less than a predetermined amount of insulin is ejected; for example a secondary sensor 216 may not be able to detect movements less than a threshold distance of say 4 mm; in such embodiments, a prime shot which causes the last-dose nut (or any other monitored part of an injection device) to move a distance less than the threshold distance will go undetected; advantageously this enables insulin ejected during such a non-detectable prime shot to be excluded from dose history information without any further action; however if a detectable amount of insulin is ejected (in this example, if the last-dose nut is caused to move at least 4 mm during an injection) the processor 208 will determine, on the basis of a signal output from the secondary sensor 216 in response to detected movement of the last dose nut, that an injection is taking place (i.e. that insulin is being injected into a patient); the processor will then start processing information output from the primary sensor 214 to determine dose history information and subsequently record it in the flash memory 213 for instance; and such dose history information may relate to how much medicament is injected into a patient during the particular detected injection and the time at which the injection took place, and See also at least paragraphs[0013] and [0028] of Kuhn (i.e., Kuhn teaches a processor that determines, based on a signal output from the ultrasound sensor in response to detected movement of the last-dose nut that an injection of insulin into a patient is taking place)).
Regarding claim 5, Kuhn teaches a data collection device according to claim 4, wherein the processor arrangement is further configured to detect a occurrence of a medicament delivery from the medicament administration device (FIGS. 1-4, paragraph[0063] of Kuhn teaches in some embodiments the secondary sensor 216 may be configured such that the last-dose nut of an injection device 100 shifts a distance below the limits of detection of the secondary sensor 216, when less than a predetermined amount of insulin is ejected; for example a secondary sensor 216 may not be able to detect movements less than a threshold distance of say 4 mm; in such embodiments, a prime shot which causes the last-dose nut (or any other monitored part of an injection device) to move a distance less than the threshold distance will go undetected; advantageously this enables insulin ejected during such a non-detectable prime shot to be excluded from dose history information without any further action; however if a detectable amount of insulin is ejected (in this example, if the last-dose nut is caused to move at least 4 mm during an injection) the processor 208 will determine, on the basis of a signal output from the secondary sensor 216 in response to detected movement of the last dose nut, that an injection is taking place (i.e. that insulin is being injected into a patient); the processor will then start processing information output from the primary sensor 214 to determine dose history information and subsequently record it in the flash memory 213 for instance; and such dose history information may relate to how much medicament is injected into a patient during the particular detected injection and the time at which the injection took place, and See also at least paragraphs[0013] and [0028] of Kuhn (i.e., Kuhn teaches a processor that determines, based on a signal output from the ultrasound sensor in response to detected movement of the last-dose nut that an injection of insulin into a patient is taking place)).
Regarding claim 16, Kuhn teaches the data collection device according to claim 1, wherein the sensor comprises an optical sensor (216 FIGS. 1-3, paragraph[0054] of Kuhn teaches since the last-dose nut within a Solostar™ type injection device is close to the device's outer surface, there are a variety of ways in which to sense its position; for instance a secondary sensor 216 used to sense the position of such a last-doe nut may comprise an acoustic sensor (such as an ultrasound sensor or a sonar detector); alternatively, if the last-dose nut is formed of metal (or metal compounds) the secondary sensor 216 may comprise a metal detector, thereby allowing for electromagnetic determination of such a last-dose nut’s position; and furthermore, the injection device 100 may be provided with a window through which the last-dose nut is visible, thereby enabling the secondary sensor 216 to comprise an optical sensor, and See also at least paragraphs[0037], [0042], [0052]-[0053], and [0055]-[0068] of Kuhn (i.e., Kuhn teaches the ultrasound sensor and the optical sensor, along a side of the housing that is adjacent to the knob, for detecting movement and position of a part (e.g., a last-dose nut) within the injection device that moves when medicament is being ejected)).
Regarding claim 17, Kuhn teaches the data collection device according to claim 1, wherein the medicament administration device comprises a medicament (FIGS. 1-4, paragraph[0037] of Kuhn teaches the injection device 100 is a pre-filled, disposable injection pen that comprises a housing 102 and contains an insulin container 104, to which a needle 106 can be affixed; the needle is protected by an inner needle cap 108 and an outer needle cap 110, which in turn can be covered by a cap 112; an insulin dose to be ejected from injection device 100 can be selected by turning the dosage knob 114, and the selected dose is then displayed via dosage window 116, for instance in multiples of so-called International Units (IU), wherein one IU is the biological equivalent of about 45.5 micrograms of pure crystalline insulin (1/22 mg); an example of a selected dose displayed in dosage window 116 may be 30 IUs, as shown in FIG. 1; and it should be noted that the selected dose may equally well be displayed differently, for instance by means of an electronic display, and See also at least paragraphs[0036], and [0038]-[0039] of Kuhn (i.e., Kuhn teaches the insulin container)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, in view of Toporek et al., U.S. Patent Application Publication 2018/0154086 A1 as English translation of WO/2016/198516 (hereinafter Toporek).
Regarding claim 6, Kuhn teaches a data collection device according to claim 5, but does not expressly teach wherein the processor arrangement is further configured to determine a time stamp for the detected occurrence of the medicament delivery and to store a determined medicament dosage and the time stamp.
However, Toporek teaches wherein the processor arrangement is further configured to determine a time stamp for the detected occurrence of the medicament delivery and to store a determined medicament dosage and the time stamp (FIGS. 1-2, and 11-12, paragraph[0163] of Kuhn teaches an output 57 is provided, which may be a wireless communications interface for communicating with another device via a wireless network such as Wi-Fi or Bluetooth™, or an interface for a wired communications link, such as a socket for receiving a Universal Series Bus (USB), mini-USB or micro-USB connector; FIG. 12 depicts an example of a system in which the data collection device 20 is connected to another device, such as a personal computer 60, via a wired connection 61 for data transfer; for example, the processor arrangement 50 may store determined delivered medicament amounts and time stamps for the injections as they are administered by the user and subsequently, transfer that stored data to the computer 60; and the computer 60 maintains a treatment log and/or forwards treatment history information to a remote location, for instance, for review by a medical professional, and See also at least paragraphs[0152] of Toporek (i.e., Toporek teaches a processor that stores determined delivered medicament amounts and time stamps for injections as they are administered, and transfers the stored data to a computer)).
Furthermore, Kuhn and Toporek are considered to be analogous art because they are from the same field of endeavor with respect to a data collection device, and involve the same problem suitably forming the data collection device for collecting medicament dosage information.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kuhn based on Toporek wherein the processor arrangement is further configured to determine a time stamp for the detected occurrence of the medicament delivery and to store a determined medicament dosage and the time stamp.  One reason for the modification as taught by Toporek is to maintain a suitable treatment log for review by a medical professional (paragraph[0163] of Toporek).


Potentially Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3 and 7 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Also, claim 8 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and objection indicated above, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 9-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 9-15, and 18-19, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621